965 F.2d 1063
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lope M. MENDEZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3155.
United States Court of Appeals, Federal Circuit.
March 13, 1992.

Before RICH, PAULINE NEWMAN and MICHEL, Circuit Judges.
ORDER
RICH, Circuit Judge.


1
The Office of Personnel Management (OPM) moves to dismiss Lope M. Mendez's petition for review for lack of jurisdiction.   Mendez has not filed a response.


2
Mendez appealed to the Merit Systems Protection Board from a January 26, 1990 reconsideration decision by OPM denying his application for benefits.   On June 26, 1990, the Administrative Judge (AJ) affirmed OPM's reconsideration decision.   Mendez petitioned the Board for review and, on November 4, 1991, the Board affirmed-in-part, vacated-in-part, and remanded the case to OPM to make further findings and issue a new reconsideration decision.   Mendez petitioned this court for review on December 13, 1991.


3
In accordance with 28 U.S.C. § 1295(a)(9) this court possesses exclusive jurisdiction "of an appeal from a final order or final decision of the Merit Systems Protection Board (emphasis added)."   See Badger-Powhatan v. United States, 808 F.2d 823, 825 (Fed.Cir.1986) (An order remanding a matter to an administrative agency for further findings and proceedings is not final for purposes of 28 U.S.C. § 1295).   Hence, the Board decision from which Mendez seeks review is not yet final and his petition for review must be dismissed.*


4
Accordingly,

IT IS ORDERED THAT:

5
OPM's motion to dismiss is granted.



*
 Mendez may petition for review, if appropriate, after the Board issues a final decision in the future